PER CURIAM.
In a- collision case between the Nova Scotia schooner Con Rein and the United States submarine K-4, in which the accident occurred on the high seas, 10% miles east of Block Island, at about 11 o’clock in the evening of August 29, 1921, it was found in the District Court that the submarine was at fault for proceeding in a dense fog at an immoderate speed, that the schooner was proceeding at a moderate speed, that the wind was light, and that she was being navigated carefully and cautiously and was free from fault. Prom a decree awarding the libelants full damages this appeal was taken.
It is conceded that the submarine was at fault. The sole contention is that the schooner was likewise at fault — that she also was proceeding at an immoderate speed.
After giving due consideration to the extended arguments of counsel and the evidence in the case, we are satisfied that the court below did not err in the particular complained of, and that its decree should be affirmed.
The decree of the District Court is affirmed, with costs to the appellees.